IN THE COURT OF APPEALS OF MARYLAND



              No.110


       September Term, 2013



          CLAUDIA NATALIE CABRERA


                v.


         CECELIA R. PENATE, et al.




    Barbera, C.J.
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                       JJ.




          PER CURIAM ORDER




     Filed: May 1, 2014
CLAUDIA NATALIE CABRERA             *     IN THE

                                    *     COURT OF APPEALS

          v.                        *     OF MARYLAND

                                    *     No. 110

CECELIA R. PENATE, et al.           *     September Term, 2013



                       PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 1ST day of May, 2014,

     ORDERED,   by   the    Court   of   Appeals   of   Maryland,     that the

judgment of the Circuit Court for Prince George’s County be, and it

is hereby, affirmed.       Costs to be paid by the Appellant.          Mandate

to issue forthwith.




                                           /s/ Mary Ellen Barbera

                                                        Chief Judge